Citation Nr: 0708915	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
manic depression.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The veteran testified before the undersigned acting Veterans 
Law Judge at a Travel Board hearing in November 2006.

The veteran also perfected an appeal for the issue of 
entitlement to service connection for a dental disorder.  He 
withdrew his appeal for this issue at the time of his Travel 
Board hearing in November 2006.  See 38 C.F.R. § 20.204 
(2006).  Accordingly, the issue is not for consideration on 
appellate review.

The RO originally styled the issue involving the veteran's 
lumbar spine as service connection for degenerative disc 
disease of the lumbar spine.  However, the veteran has 
received a number of diagnoses related to his lumbar spine 
and a prior decision adjudicated his claim based on a 
different diagnosis.  Accordingly, the Board has re-
characertized the issue to service connection for a lumbar 
spine disorder to more accurately reflect the claim based on 
the evidence on the record.

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran was denied service connection for manic 
depression by way of a rating decision dated in November 
2002.  He did not perfect an appeal.

2.  The evidence received since the November 2002 rating 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for manic depression.  

3.  The veteran was denied service connection for a lumbar 
spine disorder by way of a rating decision dated in May 2003.  
He did not perfect an appeal.

4.  The evidence received since the May 2003 rating decision 
is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for manic 
depression has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a lumbar 
spine disorder has been received.  38 U.S.C.A. §§ 1110, 
5108, 7105; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is also required to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The RO did not provide notice to the veteran as to how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
there is no prejudice to the veteran in this case as his 
claim for service connection has not been reopened and there 
is no issue relating to an effective date or level of 
disability involved.  

The veteran was provided with the notice required by the VCAA 
in a letter dated in August 2003.  The letter informed him of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The letter informed 
the veteran to submit any pertinent evidence he has in his 
possession.  As this was a new and material issue, the letter 
also advised the veteran of the basis for the prior denial of 
his claim and that new and material evidence was required to 
reopen the claim.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e). This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.

The veteran submitted numerous items of evidence to include 
private and VA treatment records and statements.  The veteran 
testified at a VA Travel Board hearing.

The Board notes that the veteran submitted copies of VA 
treatment records that indicate treatment many years ago.  He 
has not alleged any current treatment for a psychiatric 
disorder from VA.  He informed the VA examiner in July 2001 
that he last saw a psychiatrist in 1976.  He has been asked 
to identify evidence in support of his claim and has not made 
VA aware of any pertinent records, VA or otherwise.  
Accordingly, there is no requirement to search for VA records 
in this case.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.

New and Material Evidence to Reopen a Claim for Service 
Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain chronic 
diseases, including arthritis may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally submitted a claim for entitlement to 
service connection for manic depression in August 2002.  His 
claim was denied by the RO in November 2002, with notice 
provided in December 2002.  The veteran failed to appeal and 
the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2006).  The November 2002 decision is the last final 
decision to deny service connection for manic depression on 
any basis.  The veteran originally sought service connection 
for a lumbar spine disorder in February 2003.  His claim was 
denied in May 2003 with notice provided in June 2003.  The 
veteran did not appeal that decision and it became final.  
38 C.F.R. §§ 20.302, 20.1103.  Service connection for manic 
depression and a lumbar spine disorder may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the RO determined that new and material 
evidence had not been received to reopen the claim for either 
issue.

Manic Depressive Disorder

The evidence of record at the time of the November 2002 
rating decision consisted of the veteran's service medical 
records (SMRs), records from private sources for the period 
from November 1997 to February 1998, statement from A. 
Ravdel, M.D., dated in March 1999, medical report from M. J. 
Dozier, M.D., dated in May 2000, VA examination reports dated 
in July 2001, report from Dr. Ravdel, dated in May 2002, 
report from B. Baker, D.C., dated in July 2002, magnetic 
resonance imaging (MRI) reports for the cervical spine and 
left shoulder, dated in June 2002, VA medical records for the 
period from January 1998 to May 2002, and statements from the 
veteran.  

The veteran was not treated for any psychiatric disorder in 
service.  None of the medical evidence of record reflects a 
diagnosis of manic depression.  Dr. Dozier makes reference to 
the veteran having been treated for schizophrenia in the past 
in his report of May 2000; however, there is no medical 
evidence of such treatment in the claims folder.  

The veteran was afforded a VA psychiatric examination in July 
2001.  He said he was told he was bipolar.  The veteran also 
said that he was last treated by a psychiatrist in 1976.  He 
was diagnosed with cocaine abuse, alcohol abuse, and 
substance induced mood disorder.  

The RO denied the veteran's claim in November 2002.  The 
bases for the denial were that there was no evidence of manic 
depression during service and there was no current diagnosis 
of manic depression; rather there was only evidence of a 
recreationally induced mood disorder. 

The veteran submitted a request to reopen his claim for 
service connection for manic depression in June 2003.  The 
evidence added to the record since the November 2002 rating 
decision consists of records from Dr. Baker for the period 
from July 2002 to September 2002, evaluation report from L. 
M. Bishop, M.D., dated in December 2002, orthopedic consult 
from W. F. Donovan, dated in January 2003, letter from Dr. 
Donovan, dated in March 2003, VA treatment records for the 
period from November 1975 to November 2002, transcript of 
testimony from a Travel Board hearing in November 2006, and 
statements from the veteran.  

The evidence added to the record is new in that it was not of 
record before.  The majority of the evidence, however, 
relates to evaluation and treatment of orthopedic-related 
complaints.  

VA medical records show that the veteran was seen for 
complaints of headaches and nervousness in November 1975.  He 
also had a VA psychiatric consultation in January 1976.  The 
reason for the consult was that the veteran had a nervous 
problem and was confused.  No diagnosis was provided in the 
consultation.  

The veteran testified that he had a wife and small child at 
home while he was stationed in Germany during service.  He 
said that this was stressful.  The veteran further testified 
that the stress continued after his discharge and that he was 
later divorced from his wife.  He felt that there was a 
relationship between the stress from his being in service and 
in Germany away from his wife and child.

The veteran did not provide any additional information or 
evidence regarding a current diagnosis of manic depression.  

The evidence received since the November 2002 rating decision 
is not material.  It does not relate to an unestablished fact 
and therefore does not raise the reasonable possibility of 
substantiating the veteran's claim for service connection for 
manic depression.  In that regard, even though there is 
evidence of psychiatric evaluation in 1975, there is no 
diagnosis provided in the records and no evidence that 
relates any complaints to service.  The veteran's testimony 
provides his impression of his being under stress while in 
service.  It does not go to establishing a diagnosis for any 
psychiatric disorder during service, or after, specifically 
manic depression.

More importantly, there is no evidence of a current diagnosis 
of manic depression or any other psychiatric disorder other 
than those related to the use of cocaine and alcohol.  In 
order for service connection to be granted for any claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (current disability is a prerequisite to 
an award of service connection).  In the absence of any 
evidence of a current diagnosis of manic depression, there is 
no reasonable possibility of substantiating the claim.  
Accordingly, the claim may not be reopened.

Lumbar Spine Disorder

The evidence of record at the time of the May 2003 rating 
decision consisted of the records listed for the manic 
depression issue as of November 2002 and, in addition, 
records from Dr. Baker for the period from July 2002 to 
September 2002, VA records through November 2002, an 
evaluation report from L. M. Bishop, M.D., dated in December 
2002, an orthopedic consult from W. F. Donovan, dated in 
January 2003, and statements from the veteran.

The SMRs show that the veteran was examined for induction in 
January 1970.  He reported having back trouble on his Report 
of Medical History at that time.  He also reported that he 
had received treatment for neck, head, and back problems.  
The examiner noted that the veteran was involved in a motor 
vehicle accident (MVA) in January 1970.  The veteran was 
reportedly hospitalized for the claimed injuries.  The 
veteran's physical examination contains a stamped entry that 
noted he claimed ailments that were not verified by the 
medical officer and that he was advised to present 
documentary evidence to the selective service board, at his 
own expense, to substantiate his claims.  A written notation 
from March 1970 reported that the veteran had not provided 
any additional information or evidence.  No abnormalities of 
the lumbar spine were noted on the examination report.

The veteran was seen on one occasion in service with a 
complaint of back pain in April 1970.  No abnormalities of 
the lumbar spine were noted on his separation physical 
examination in September 1971.

The veteran's DD 214 reflects that his military occupational 
specialty (MOS) was as a lineman.

The medical evidence shows that the veteran was evaluated by 
private physicians for work-related injuries to the back in 
1997, 1999, and 2002.  He received worker's compensation 
benefits for those injuries.  None of the private medical 
records or VA medical records related any diagnosis for the 
back to include lumbar sprain, lumbar strain, lumbar disc 
syndrome, or herniated nucleus pulposis of L5-S1 to the 
veteran's military service.  The veteran did not relate any 
current diagnosis of a lumbar disorder to service at the time 
of his VA examination in July 2001.  The veteran related his 
back complaints to an injury on the job in December 1999.  

The RO denied the veteran's claim for service connection in 
May 2003 because there was no evidence of treatment for a 
lumbar spine disorder in service.  The RO also determined 
that there was no evidence of a lumbar spine disorder prior 
to 1997.

The veteran sought to reopen his claim in June 2003.  The 
evidence added to the record since the May 2003 rating 
decision includes a letter from Dr. Donovan, dated in March 
2003, VA treatment records for the period from November 1975 
to November 2002, transcript of testimony from a Travel Board 
hearing in November 2006, and statements from the veteran.  

The evidence is new in that it was not of record previously.  
The letter from Dr. Donovan was his assessment of the report 
from Dr. Bishop.  Dr. Donovan had evaluated the veteran in 
January 2003 for residuals from a workplace accident that 
occurred in June 2002.  His January 2003 report and the 
letter both referred to residuals from the accident in June 
2002. 

The VA treatment records reflect that the veteran was seen at 
the VA medical center (VAMC) in Houston for treatment for his 
back at least as early as 1980.  An entry from December 1980 
noted that the veteran had back pain and an "old injury" 
that was not identified.  The entry also noted that the 
veteran had an "old chart" and it appears there was to be 
an effort to access the old chart from a records center.  A 
September 1981 entry noted a history of low back pain since 
1978.  The veteran was said to have been seen in July 1981 
for recurrent lumbar muscle strain and low back pain.  X-rays 
of the lumbar spine were said to be normal in September 1981.  
Another entry, dated in March 1982, noted that the veteran 
had injured his back in 1969 and 1981.  He was to return in 
six months.  There is a radiology report from August 1984 
that was interpreted to show minimal degenerative joint 
disease of the lumbar spine and L5-S1 narrowing but there was 
no accompanying clinical assessment.  Finally, an entry from 
July 1989 reported that the veteran had had low back pain 
since 1978.  The entry also noted that there were multiple 
litigations.  The assessment at that time was chronic low 
back pain.  

The veteran testified that he injured his back in service.  
He said that he was required to climb a telephone pole as 
part of his training as a lineman.  The veteran related one 
incident where he fell 30 feet from a pole and injured his 
back.  He said that he sought treatment in service for 
residuals from the fall.  

The Board finds that the veteran has submitted new and 
material evidence that relates to a previously unestablished 
fact.  The evidence shows that the veteran suffered an injury 
to his back in service.  See Justus, supra.  Further, the 
evidence documents treatment for chronic back pain from 1978, 
approximately seven years after service, and almost 20 years 
prior to the previous earliest evidence of treatment for a 
back disorder.  The Board finds that the evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.  The veteran's claim is reopened.  The 
issue will be remanded to the RO for further development.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for manic depression, and the 
claim is not reopened.

New and material evidence has been received to reopen a claim 
of service connection for a lumbar spine disorder and, the 
claim is reopened.  To this extent, the appeal is granted.


REMAND

The veteran's SMRs are negative for any indication that he 
was treated for a back injury in service.  There is the one 
entry from April 1970 that indicates treatment for complaints 
of back pain.  The separation physical examination is 
negative for any problems at the time of separation.

The veteran served as a linesman in service.  This is 
documented by the MOS entry on his DD 214.  The DD 214 also 
reflects that he attended training to earn the MOS.  The 
veteran testified that he suffered a back injury while 
climbing a pole during his advanced individual training (AIT) 
in service.  

The veteran is competent to provide lay evidence of his 
falling from a pole.  The possibility of such an event would 
be consistent with the duties related to his MOS, and 
training for the MOS, in service.  See 38 U.S.C.A. § 1154(a) 
(West 2002).  Further, the lack of contemporaneous medical 
records does not, in and of itself, make the veteran's 
evidence not credible.  See Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006).  The issue of whether the event 
was the cause of his several lumbar spine disorders, 
diagnosed years later, is a medical question.

The veteran should be contacted to specify where he was 
stationed at the time the claimed injury occurred and what 
facility provided treatment.  If the veteran is able to 
identify a military facility where he received treatment, the 
appropriate records should be requested.

In addition, the veteran has provided evidence of his being 
seen at the VAMC in Houston going back to the late 1970's.  
Entries on a December 1980 VA record show that the veteran 
had an "old chart" that appeared to be at a record center.  
A search for all VA records for the veteran must be made, to 
include the retrieval of any prior chart used by VA.  The 
veteran has presented piecemeal submissions of VA records and 
no concerted effort has been made to obtain his complete VA 
records in regard to treatment for any lumbar spine disorder.  
The records should be sought for the period from October 1971 
to the present.

The veteran should be afforded a VA examination to assess 
whether any currently diagnosed lumbar spine disorder can be 
related to any incident of service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that he identify the sources for all 
VA and non-VA health care providers 
who have treated him for problems 
related to his lumbar spine since 
service.  

Ask the veteran to identify the 
installation where he was serving at 
the time he was injured in service 
and where he received treatment for 
the injury.  

After securing the necessary 
releases, attempt to obtain copies 
of pertinent treatment records 
identified by the veteran.  

2.  Even if the veteran does not 
respond to the request in paragraph 
1, conduct a search for all VA 
records pertaining to treatment for 
a back disorder for the veteran from 
October 1971 to the present.  

3.  Upon completion of the 
development required above, the 
veteran should be afforded a VA 
examination.  The claims folder and 
a copy of this remand should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any and all indicated 
studies and tests deemed necessary 
by the examiner should be 
accomplished and the results 
included in the examination report.  

The examiner is advised that the 
veteran has suffered a number of 
back injuries at his places of 
employment with clear documentation 
of such injuries in 1997, 1999, and 
2002.  The VA treatment records show 
that x-rays of the lumbar spine were 
said to be normal in 1981; however, 
x-rays from 1984 showed evidence of 
minimal DJD and L5-S1 narrowing.  

The examiner is to identify any and 
all disorders associated with the 
veteran's lumbar spine and offer an 
opinion as to whether there is at 
least a 50 percent probability or 
greater that any current lumbar 
spine disorder can be related to the 
veteran's military service, to 
include consideration of his 
reported fall from a pole in 
service.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  Thereafter, re-adjudicate the 
issue remaining on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


